DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/22/2022.
Applicant’s election without traverse of claims 1-10 in the reply filed on 02/22/2022 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed 04/21/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because there is no copy of the lined through foreign references.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
Claim 9 is objected to because of the following informalities:  claim 9 recites the limitation “wherein a portion second sleeve.” It is assumed to read “wherein a portion of the second sleeve.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yen (US5092913) in view of Zhang (US20080127832).
Claims 1 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boogard (US20100170400) in view of Yen.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boogard in view of Yen further in view of Gaugler (US6432698).

Rejection in view of Yen and Zhang
Claim 1:  Yen teaches in figures 2-11 a method for filtering a gas (Abstract teaches using filter canisters to clean dirty air) comprising:  	passing a gas into a compartment of a casing (Figures 2-4 show the dirty air into 210 entering the compartment of 200. Note that figures 3 and 4 use the same reference numbers as figure 2 except with a 3 or 4 at the start.), the casing comprising:  	a first sleeve having a first outlet opening (Figures 2-4 show a first sleeve being canister 220 with an outlet being the exit tube 211.), a first filter being at least partially disposed within the first sleeve so that gas passing through the first sleeve must pass through the first filter (Canister 220 has a filter membrane 222 inside.); and  	a second sleeve having an second outlet opening (Canister 230 is the second sleeve having an outlet 213.), a second filter being at least partially disposed within the second sleeve so that gas passing through the second sleeve must pass through the second filter (Canister 220 has a filter membrane 232.),  	the second sleeve being closed so that the gas passing into the compartment of the casing passes through the first sleeve and the first filter and directly contacts at least a portion of the first sleeve but does not pass through the second sleeve (Figures 2-4 show that the air that enters through the first sleeve 220 does not go into the second sleeve 230. Yen also teaches in column 6 line 59-66 that the shutoff valve 225 can shut off air flow to the first sleeve 220 and sent it to 212 to the second sleeve.); and  	opening the second sleeve when a predetermined condition is met so that the gas passes through the second sleeve and the second filter (Yen teaches that these shut off valves are meant to be used in order to change out air canisters in column 6 lines 59-66. Therefore the second sleeve will be open when it is replaced and when the first canister is dirty and needs to be replaced.).
Yen does not explicitly teach the compartment of a casing comprised of a polymeric film and the first sleeve comprised of the polymeric film. Yen teaches the compartment as well as the sleeves. Yen teaches this is for a vacuuming machine.
Zhang teaches in figures 1-3 and the abstract a vacuum bag. Zhang teaches in [0033] that a plastic package film material can be used for the outer bag 4 as it is known in the art. [0013] also teaches this and adds that it is able to trap and retain dirt and dust picked up. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to use a polymeric film such as a plastic film as taught by Zhang in the method of Yen as both are used for vacuum cleaners and Zhang teaches this is a known material for retaining the dust and dirt. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 
Claim 2: Yen teaches wherein opening the second sleeve comprises opening a clamp closed across a portion of the casing comprised of the polymeric film (The shut off valve 235 is considered to read on this limitation as also allows and limits the airflow into the second sleeve 230).
If Yen and Zhang do not teach a clamp, it would have been obvious to one of ordinary skill before the effective filing date of the invention to use the shutoff valve of Yen as the clamp because the simple substitution of one known element for another is within the ambit of a person of ordinary skill when the substitution would be expected to produce predictable results. See MPEP 2143, I(B). In this case the substitution would likely produce predictable results because the shutoff valve is/are an equivalent of the clamp as they are both meant to be used for restricting and allowing airflow into the sleeve.
Claim 3: Yen teaches the clamp is opened either manually or automatically when the predetermined condition is met (column 6 lines 59-66 teaches that the shutoff valve is used before the removal of dirty canisters. It is also assumed to be opened when the canisters are installed back in as that would let the air be cleaned. Being opened manually or automatically would be the only ways of being opened, so this reads on the limitation.).
Claim 4: Yen teaches sensing, either directly or indirectly, a pressure of the gas within the compartment of the casing, the predetermined condition comprising the sensed pressure of the gas reaching a predetermined pressure level (In this case the predetermined condition is how full the canister is. The pressure is directly affected by the canister itself. Column 15 lines 36-57 teaches sensing pressure through the vacuum. Therefore one would know if the canister was full or not.).\
Claim 5: Yen teaches the gas passes through both the first filter and the second filter when the second sleeve is opened (column 6 lines 12-25 teaches that the canisters are in parallel and the air flow can go into both.).
Claim 6: Zhang teaches the first sleeve outwardly expands when the gas is passed into the compartment of the casing (Figure 1 shows a folded up bag and figure 2 shows an opened and stretched out bag. Since Zhang teaches the use of the polymeric film, the material is seen to be able to be compressed and expanded. When air enters the bag it will expand as seen from figures 1 and 2.).
Claim 7: Yen and Zhang do not explicitly teach wherein the first filter and the second filter each have a pore size smaller than 1µm. It would have been obvious to one of ordinary skill before the effective filing date of the invention to select an optimal pore size such as smaller than 1µm, as the purpose of the filter is to remove the contaminants from the dirty air, and having a pore size that would be impermeable to the selected contaminants would allow the vacuum the function.
Claim 9: Yen teaches a portion of the second sleeve that is comprised of a polymeric film is directly connected to a portion of the first sleeve that is comprised of a polymeric film (Figures 2-4 show the first and second sleeve are connected together through 212).
Rejection in view of Boogard and Yen
Claim 1: Boogard teaches a method for filtering a gas (abstract teaches having a sterile filter for waste gas system for bioreactors) comprising:   	passing a gas into a compartment of a casing comprised of a polymeric film ([0015]-[0016] teaches that bioreactor and waste gas system is operable with a system that is made of flexible plastic), the casing comprising:  	a first sleeve having a first outlet opening (Figure 1 shows the gas is passed through from bioreactor 3 into the sleeve leaving the device at reference 10 with an outlet 4.), a first filter being at least partially disposed within the first sleeve so that gas passing through the first sleeve must pass through the first filter (filter 5 is inside the sleeve).
Boogard does not explicitly teach a second sleeve having an second outlet opening, a second filter being at least partially disposed within the second sleeve so that gas passing through the second sleeve must pass through the second filter, the second sleeve being closed so that the gas passing into the compartment of the casing passes through the first sleeve and the first filter and directly contacts at least a portion of the first sleeve comprised of the polymeric film but does not pass through the second sleeve; and opening the second sleeve when a predetermined condition is met so that the gas passes through the second sleeve and the second filter.
Yen teaches in figures 2-4 a device for cleaning air that has a parallel set of sleeves with filters (sleeves 220/230/240 and filters 222/232/242). Yen also teaches the sleeves each are able to be closed by a shutoff valve 225/235/245 when the device is clogged or needs to be changed (Yen teaches that these shut off valves are meant to be used in order to change out air canisters in column 6 lines 59-66. Therefore the second sleeve will be open when it is replaced and when the first canister is dirty and needs to be replaced.).
It would have been obvious to one of ordinary skill before the effective filing date of the invention to have a second sleeve with a filter since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would also have been obvious to have an opening being controlled between then as taught by Yen as Yen teaches the benefit of being able to clean the device when full or to prevent clogging by using a parallel flow path (column 2 lines 34-52).
Claim 8: Boogard teaches the gas passed into the compartment of the casing comes from a bioreactor (bioreactor vessel 3).

Rejection in view of Boogard, Yen, and Gaugler
Claim 10: Boogard and Yen do not explicitly teach applying heat to the first sleeve through a heating jacket disposed against the first sleeve. Boogard teaches that the filter 5 is sterile.
Gaugler teaches in column 8 lines 1-8 that dry heat is a common sterilization technique in the art. 
It would have been obvious to one of ordinary skill before the effective filing date of the invention to apply heat to the first sleeve through a heating jacket as Boogard teaches that the filter is sterile and Gaugler teaches that applying dry heat is a known method of sterilization.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20120238011, 20050239199, 20040211163, 7201039, 5092913, 4596779.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        

/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        04/27/2022